[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
TEMPORARY INJUNCTION
The Plaintiffs' Complaint, Affidavit and Application for a Temporary Injunction having come before this Court pursuant to an order to show cause why a Temporary Injunction should not issue as prayed for, and the parties having appeared and been fully heard, from it is hereby Ordered:
1. That the Defendants and their agents and employees are hereby restrained and enjoined from allowing the purported granting of the subject Special Permit Application to be put into effect or from taking any action designed or intended to allow or permit any person to take any action pursuant to the purported granting of the said Special Permit until further order of this court.
It is hereby further Ordered that for good cause shown by the Plaintiffs, the Court is of the opinion that the foregoing Temporary Injunctive Relief ought to be issued without bond.
Dated at Fairfield, CT this 26th day of February, 1991.
HODGSON, J.